Citation Nr: 1023621	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  10-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for vertigo, claimed as 
an imbalance condition.

3.  Entitlement to service connection for depression, claimed 
as an emotional condition.  


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to 
August 1952, during the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2009 rating decision of the Department of 
Veterans Affairs (VA), San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO), which denied service connection 
for bilateral hearing loss, vertigo, and depression.  The 
Veteran disagreed with such decision and subsequently 
perfected an appeal.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss, vertigo (claimed as an imbalance condition), 
and depression (claimed as an emotional condition).  Although 
the Board regrets the additional delay, further development 
is necessary prior to analyzing the claims on the merits.  

Initially, the Board notes that the Veteran's service 
treatment records (STRs) are largely unavailable.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. 
Nicholson, 19 Vet. App. 215 (2005) (where the Court held that 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule).

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record shows that the Veteran is currently variously 
diagnosed with bilateral hearing loss, vertigo, depression, 
dementia, and early Alzheimer's disease.  See June 2008 
Primary Care Note, San Juan VAMC; September 2008 Audiology 
Consult Note, San Juan VAMC.   
	
The Veteran attributes his bilateral hearing loss, vertigo, 
and psychiatric disabilities to service, although he does not 
specify any in-service injury or occurrence.  See September 
2009 "Statement in Support of Claim," VA Form 21-4138; 
February 2010 "Appeal to the Board," VA Form 9.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed bilateral hearing 
loss, vertigo, and psychiatric disabilities, to include 
depression, dementia, and early Alzheimer's disease, are 
related to service.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  The fulfillment 
of the duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the Veteran's claim.  38 C.F.R. § 4.2 (2009).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2009).

Further, with regard to the service connection claim for 
depression, claimed as an emotional condition, the Veteran 
indicated that he received treatment from a private 
neurologist who diagnosed his dementia and early Alzheimer's 
disease disabilities.  See June 2008 Primary Care Note, San 
Juan VAMC.  Such records may be pertinent to the Veteran's 
service connection claim.  Review of the Veteran's claims 
folder is negative for such treatment records.  VA is, 
therefore, on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's private treatment records 
relating to his psychiatric disability should be obtained and 
associated with the claims file.   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be contacted and 
requested that he identify all treatment 
for his psychiatric disability, including 
dementia and early Alzheimer's disease, 
to specifically include the private 
neurologist who diagnosed his dementia 
and early Alzheimer's disease.  After 
receiving any necessary authorization 
from the Veteran, any identified medical 
records, to specifically include those 
from the private neurologist who 
diagnosed his dementia and early 
Alzheimer's disease, should be associated 
with the Veteran's VA claims folder.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made. 

2.  The AMC/RO should also obtain the 
Veteran's current VA treatment records 
regarding his bilateral hearing loss, 
vertigo, and psychiatric disabilities 
from the San Juan VAMC, from June 2009 
to the present, and associate these 
records with the claims folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran should also be informed of 
the negative results, and should be 
given an opportunity to obtain the 
records.  

3.  After completion of the above-
requested development, the Veteran 
should be afforded VA examinations to 
determine the nature and etiology of 
his bilateral hearing loss, vertigo, 
and psychiatric disabilities, to 
include depression, dementia, and early 
Alzheimer's disease.  

Specifically, with regard to the 
Veteran's bilateral hearing loss claim, 
the VA examiner(s) should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current bilateral 
hearing loss disability is related to 
the Veteran's service or any incident 
therein.  

In addition, with regard to the 
Veteran's vertigo claim, the VA 
examiner(s) should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current vertigo/imbalance 
disability is related to the Veteran's 
service or any incident therein.  

Furthermore, with regard to the 
psychiatric disability claim, the VA 
examiner(s) should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current psychiatric 
disability, to include depression, 
dementia, and early Alzheimer's 
disease, is otherwise related to the 
Veteran's service or any incident 
therein.

A complete rationale should be provided 
for any opinion.  The claims file 
should be made available to the 
examiner(s) for review.  The entire 
claims file must be reviewed by the 
examiner(s) in conjunction with the 
examination and the report(s) should 
state that such review has been 
accomplished.

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claims.  If the service 
connection claims remain denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case as 
to the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



